Exhibit 10.1

 

master assignment and acceptance agreement, WAIVER, AND AMENDMENT NO. 9 TO Third
AMENDED AND RESTATED CREDIT AGREEMENT

 

This Master Assignment and Acceptance Agreement, Waiver, and Amendment No. 9 to
Third Amended and Restated Credit Agreement dated as of November 13, 2019 (this
“Agreement”) is among Abraxas Petroleum Corporation, a Nevada corporation (the
“Borrower”), the undersigned Guarantors (the “Guarantors”), the Lenders (as
defined below), and Société Générale, as Administrative Agent for the Lenders
(the “Administrative Agent”) and as Issuing Lender.

 

INTRODUCTION

 

A.     The Borrower, the financial institutions party thereto as Lenders (the
“Existing Lenders”), the Issuing Lender, and the Administrative Agent have
entered into the Third Amended and Restated Credit Agreement dated as of June
11, 2014, as amended by Amendment No. 1 to Third Amended and Restated Credit
Agreement dated as of September 22, 2014, Amendment No. 2 to Third Amended and
Restated Credit Agreement dated as of April 20, 2016, Amendment No. 3 to Third
Amended and Restated Credit Agreement dated as of May 16, 2017, Amendment No. 4
to Third Amended and Restated Credit Agreement dated as of January 10, 2018,
Amendment No. 5 to Third Amended and Restated Credit Agreement dated as of March
29, 2018, Amendment No. 6 and Master Assignment and Acceptance Agreement to
Third Amended and Restated Credit Agreement dated as of September 17, 2018,
Waiver to Credit Agreement dated as of March 11, 2019, Amendment No. 7 to Third
Amended and Restated Credit Agreement dated as of March 29, 2019, and Amendment
No. 8 to Third Amended and Restated Credit Agreement dated as of August 30, 2019
(as so amended and as further amended, supplemented or otherwise modified, the
“Credit Agreement”).

 

B.     Reference is made to that certain Third Amended and Restated Guaranty
Agreement made by the Guarantors in favor of the Administrative Agent dated as
of June 11, 2014 (as amended, supplemented or otherwise modified, the
“Guaranty”).

 

C.     Morgan Stanley Capital Group Inc. (the “New Lender”, and together with
the “Existing Lenders”, the “Lenders”) will become a Lender under the Credit
Agreement such that the amount of the Commitments of the Lenders shall be as set
forth on the commitment schedule on Schedule I included in Annex I attached
hereto.

 

D.     The Borrower failed to cause the ratio of (i) its consolidated current
assets to (ii) its consolidated current liabilities, to be greater than or equal
to 1.00 to 1.00 for the fiscal quarter ended September 30, 2019, in violation of
Section 6.18 of the Credit Agreement (the “Designated Default”).

 

E.     The Borrower has requested, and the Administrative Agent and the Lenders
party hereto have agreed, immediately after giving effect to the assignment and
assumption of Commitments as described above, subject to the terms and
conditions hereof, to (i) waive the Designated Default, (ii) redetermine the
Borrowing Base, (iii) amend the Credit Agreement, and (iv) consent to the
release of certain Mortgaged Properties in Montana and Wyoming in connection
with the mortgaging of additional Oil and Gas Properties in Texas and North
Dakota, in each case as set forth herein.

 

F.     The Borrower and the Guarantors wish to reaffirm their guarantees of and
liens supporting the Obligations as amended by this Agreement.

 

THEREFORE, in fulfillment of the foregoing, the Borrower, the Guarantors, the
Administrative Agent, and the Lenders hereby agree as follows:

 

Section 1.     Definitions; References. All capitalized terms not otherwise
defined in this Agreement that are defined in the Credit Agreement shall have
the meanings assigned to such terms by the Credit Agreement.

 

Section 2.     Master Assignment and Acceptance.

 

(a)     The New Lender is hereby added to the Credit Agreement as a Lender, and
the New Lender agrees to be bound by all the terms and provisions of the Credit
Agreement binding on a Lender. The New Lender (i) confirms that it has received
a copy of the Credit Agreement and the other Loan Documents, together with
copies of the financial statements referred to therein and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement and become a party to the Credit
Agreement; (ii) agrees that it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and become a party to the Credit Agreement
and will, independently and without reliance on the Administrative Agent or any
other Lender or agent and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement or the other Loan
Documents; (iii) appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers under the Credit
Agreement and the other Loan Documents as are delegated to the Administrative
Agent by the terms thereof, together with such powers as are reasonably
incidental thereto; (iv) agrees that it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Agreement are
required to be performed by it as a Lender; and (v) represents and warrants that
(A) it has full power and authority, and has taken all action necessary, to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement and (B) it
meets all the requirements to be an assignee under Section 9.08 of the Credit
Agreement (subject to such consents as may be required under Section 9.08 of the
Credit Agreement). By its execution of this Agreement, each of the Borrower, the
Administrative Agent, and the Issuing Lender hereby consent to the addition of
the New Lender, as and to the extent required under Section 9.08 of the Credit
Agreement.

 

(b)     Simultaneously with the effectiveness of this Agreement, (i) each
Lender’s (including the New Lender’s) respective Commitment will be as set forth
beside its name on Schedule I included in Annex I attached hereto, and (ii) the
Commitment of each of the Lenders and the amount of all outstanding Advances and
Letter of Credit Exposure shall be reallocated among the Lenders in accordance
with their respective Pro Rata Shares set forth on Schedule I included in Annex
I attached hereto, and to effect such reallocations, the New Lender shall be
deemed to have purchased all right, title and interest in, and all obligations
in respect of, the appropriate portion of the Commitments of the Existing
Lenders, so that the Commitments of each Lender will be as set forth on Schedule
I included in Annex I attached hereto. Such purchases shall be deemed to have
been effected by way of, and subject to the terms and conditions of, Assignments
and Acceptances, and, except for any replacement Notes requested by Existing
Lenders, if applicable, and the New Lender, in the principal amount of their
respective Commitments (after giving effect to this Agreement), no other
documents or instruments or assignment fees shall be, or shall be required to
be, executed or paid in connection with such assignments (all of which are
hereby waived). The Existing Lenders and the New Lender shall make such cash
settlements among themselves, through the Administrative Agent, as the
Administrative Agent may direct (after giving effect to any netting effected by
the Administrative Agent) with respect to such reallocations and assignments.

 

Section 3.     Waiver. Notwithstanding any provisions in the Credit Agreement
and the other Loan Documents to the contrary, upon the satisfaction of the
conditions specified in Section 10 of this Agreement, but effective for all
purposes as of the Effective Date, subject to the terms and conditions of this
Agreement, each of the undersigned Lenders and the Administrative Agent hereby
(a) permanently waives the Designated Default and (b) agrees not to charge
default interest with respect to the Designated Default under the first clause
of the definition of “Applicable Margin” in the Credit Agreement, in each case
so long as the actual ratio of (x) the Borrower’s consolidated current assets to
(y) its consolidated current liabilities is greater than or equal to 0.75 to
1.00 for the fiscal quarter ended September 30, 2019. The waiver by the Lenders
described in this Section 3 is limited to the extent described above and shall
not be construed to be a waiver of any other claim arising out of the same or
similar facts as the Designated Default, or to be a waiver of Section 6.18 of
the Credit Agreement for any defaults other than the Designated Default, or
otherwise to be a permanent waiver of any provision of the Credit Agreement or
any other terms, provisions, covenants, warranties or agreements contained in
any Loan Document. The Administrative Agent and the Lenders reserve the right to
exercise any rights and remedies available to them in connection with any other
present or future Defaults or Events of Default under any Loan Document. The
description herein of the Designated Default is based upon the information
available to the Administrative Agent and the Lenders on or prior to the date
hereof and shall not be deemed to exclude the existence of any other Defaults or
Events of Default. The failure of the Administrative Agent or the Lenders to
give notice to any Loan Party of any such other Defaults or Events of Default is
not intended to be and shall not be a waiver thereof.

 

Section 4.     Borrowing Base Redetermination. In accordance with Section
2.02(b) of the Credit Agreement, the Administrative Agent, the Lenders
(including the New Lender) and the Borrower confirm and agree that the Borrowing
Base shall be redetermined from $207,500,000 to $135,000,000, effective as of
the Effective Date. After giving effect to the Borrowing Base redetermination
pursuant to this Agreement, each Lender’s (including the New Lender’s)
respective Pro Rata Share of the Borrowing Base will be as set forth beside its
name on Schedule I included in Annex I attached hereto. Once effective, the new
Borrowing Base amount shall remain in effect until the next redetermination or
adjustment of the Borrowing Base made pursuant to the Credit Agreement; provided
that the Administrative Agent expressly reserves its right to request an interim
redetermination of the Borrowing Base pursuant to and in accordance with the
terms of Section 2.02(c) of the Credit Agreement. The decrease in the Borrowing
Base pursuant to this Section 4 shall constitute the Fall 2019 scheduled
redetermination pursuant to Section 2.02(b)(ii) of the Credit Agreement.

 

Section 5.     Amendments to Credit Agreement. Each of (a) the Credit Agreement,
(b) Schedule I (Addresses and Commitments) thereto, (c) Schedule 4.01
(Subsidiaries) thereto, (d) Schedule 4.05 (Existing Debt) thereto, (e) Schedule
4.20 (Hedging Agreements) thereto, (f) Schedule 4.21 (Material Agreements)
thereto, (g) Exhibit B (Form of Compliance Certificate) thereto, and (h) Exhibit
K (Form of Mortgage Compliance Certificate) thereto is hereby amended and
restated to read in its entirety as set forth in Annex I hereto. In addition,
Schedule 4.31 (Marketing of Production Agreements) included in Annex I hereto
shall be added as a Schedule to the Credit Agreement.

 

Section 6.     Consent. Subject to the terms of this Agreement, the Lenders
hereby consent to, and authorize the Administrative Agent to, release and
discharge any Liens granted prior to the date hereof on the Oil and Gas
Properties and any related as-extracted collateral and fixtures located in
Montana and Wyoming which constitute Mortgaged Properties (the “Subject
Collateral”). No Collateral, other than the Subject Collateral, is authorized to
be released hereby. The consent described in this Section 6 is contingent upon
the satisfaction of the conditions precedent described in Section 10 below and
is strictly limited to the extent described herein. Nothing contained herein
shall be construed to be a consent to or a permanent waiver of the sections
provided for herein or any other terms, provisions, covenants, warranties or
agreements contained in the Credit Agreement or any other Loan Document. The
Borrower hereby agrees and acknowledges that the Lenders require and will
require strict performance by the Borrower of all of its obligations, agreements
and covenants contained in the Credit Agreement and the other Loan Documents
pursuant to the terms thereof, and no inaction or action regarding any Default
or Event of Default is intended to be or shall be a waiver thereof.

 

Section 7.     Reaffirmation of Liens.

 

(a)     Each of the Borrower and each Guarantor (i) is party to certain Security
Instruments securing and supporting the Borrower’s and Guarantors’ obligations
under the Loan Documents, (ii) represents and warrants that according to their
terms the Security Instruments will continue in full force and effect to secure
the Borrower’s and Guarantors’ obligations under the Loan Documents, as the same
may be amended, supplemented, or otherwise modified (including by this
Agreement), and (iii) acknowledges, represents, and warrants that the liens and
security interests created by the Security Instruments are valid and subsisting
and create an Acceptable Security Interest in the Collateral to secure the
Borrower’s and Guarantors’ obligations under the Loan Documents, as the same may
be amended, supplemented, or otherwise modified (including by this Agreement).

 

(b)     The delivery of this Agreement does not indicate or establish a
requirement that any Guaranty or Security Instrument requires the Borrower’s or
any Guarantor’s approval of amendments to the Credit Agreement.

 

Section 8.     Reaffirmation of Guaranty. Each Guarantor hereby ratifies,
confirms, and acknowledges that its obligations under the Guaranty are in full
force and effect and that such Guarantor continues to unconditionally and
irrevocably guarantee the full and punctual payment, when due, whether at stated
maturity or earlier by acceleration or otherwise, of all of the Obligations, as
such Obligations may have been amended by this Agreement. Each Guarantor hereby
acknowledges that its execution and delivery of this Agreement do not indicate
or establish an approval or consent requirement by such Guarantor under the
Guaranty in connection with the execution and delivery of amendments,
modifications or waivers to the Credit Agreement, the Notes or any of the other
Loan Documents.

 

Section 9.     Representations and Warranties. Each of the Borrower and each
Guarantor represents and warrants to the Administrative Agent and the Lenders
that:

 

(a)     the representations and warranties set forth in the Credit Agreement,
the Guaranties and in the other Loan Documents are true and correct in all
material respects as of the date of this Agreement (except to the extent such
representations and warranties relate to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date); provided that such materiality qualifier
shall not apply if such representation or warranty is already subject to a
materiality qualifier in the Credit Agreement or such other Loan Document;

 

(b)     (i) the execution, delivery, and performance of this Agreement are
within the corporate, limited liability company or other power and authority of
the Borrower or such Guarantor, as applicable, and have been duly authorized by
appropriate proceedings and (ii) this Agreement constitutes a legal, valid, and
binding obligation of the Borrower or such Guarantor, as applicable, enforceable
against the Borrower or such Guarantor in accordance with its terms, except as
limited by applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws affecting the rights of creditors generally and general principles
of equity; and

 

(c)     as of the effectiveness of this Agreement and after giving effect
thereto, no Default or Event of Default has occurred and is continuing.

 

Section 10.     Effectiveness. This Agreement shall become effective and
enforceable against the parties hereto, upon the occurrence of the following
conditions precedent (such date being the “Effective Date”):

 

(a)     The Administrative Agent shall have received multiple original
counterparts, as requested by the Administrative Agent, of this Agreement duly
and validly executed and delivered by duly authorized officers of the Borrower,
the Guarantors, the Administrative Agent and the Lenders.

 

(b)     The Administrative Agent shall have received a secretary’s certificate
from each of the Borrower and each Guarantor certifying such Person’s (i)
officer’s incumbency, (ii) authorizing resolutions and (iii) organizational and
governing documents.

 

(c)     The Administrative Agent shall have received certificates of good
standing for each of the Borrower and the Guarantors in each state in which each
such Person is organized (and to the extent requested by the Administrative
Agent, in each state in which such Person is qualified to do business), which
certificates shall be dated a date not earlier than 30 days prior to the
Effective Date.

 

(d)     The Administrative Agent shall have received amendments to the Security
Agreement, Pledge Agreement, and Guaranty (in each case, which may be in the
form of an amendment and restatement of the existing agreement) duly and validly
executed and delivered by duly authorized officers of the Loan Parties and,
where applicable, the Administrative Agent.

 

(e)     The Borrower shall deliver or cause to be delivered (i) Mortgages or
amendments and/or supplements to Mortgages (which may be in the form of
amendments, restatements, and supplements of existing Mortgages) such that the
Administrative Agent (for its benefit and the benefit of the Lenders) shall have
an Acceptable Security Interest in at least 90% of all of the Proven Reserves of
the Borrower and its Subsidiaries based on the most recently delivered
Engineering Report and the Oil and Gas Properties in connection therewith;
(ii) appropriate UCC-1 and UCC-3, as applicable, fixture filing financing
statements covering such Collateral for filing with the appropriate authorities;
and (iii) a favorable opinion of local counsel in each jurisdiction where each
such Mortgage or such amendment, restatement, or supplement to an existing
Mortgage will be filed in such form and covering such matters as the
Administrative Agent may reasonably request.

 

(f)     The Borrower shall deliver title information in form and substance
reasonably acceptable to the Administrative Agent covering enough of the Oil and
Gas Properties evaluated by the most recently delivered Engineering Report, so
that the Administrative Agent shall have received, together with title
information previously delivered to the Administrative Agent, reasonably
satisfactory title information covering at least 90% of the PV-9 of the Proven
Reserves of the Borrower and its Subsidiaries as reasonably determined by the
Administrative Agent and at least 90% of the PV-9 of the Proven Reserves which
are categorized as “proved, developed and producing”.

 

(g)     The Administrative Agent shall have received a legal opinion from Dykema
Gossett PLLC. as counsel to the Borrower and the Guarantors, in form and
substance reasonably acceptable to the Administrative Agent, and covering such
matters as the Administrative Agent may reasonably request, including the Loan
Documents delivered in connection with this Agreement.

 

(h)     On or substantially contemporaneously with the Effective Date, the
Senior Secured Term Loan Facility shall have been consummated in accordance with
the terms and conditions set forth therein.

 

(i)     As of the Effective Date, after giving effect to this Agreement, the
excess of the Borrowing Base over the sum of (a) the aggregate principal amount
of all Advances outstanding plus (b) the aggregate Letter of Credit Exposure,
shall be equal to or greater than $35,000,000.

 

(j)     On or substantially contemporaneously with the Effective Date, the
Administrative Agent, the Loan Parties, and Angelo Gordon Energy Servicer, LLC,
as administrative agent under the Senior Secured Term Loan Facility (as defined
in Annex I attached hereto) shall have duly and validly executed and delivered
the Intercreditor Agreement (as defined in Annex I attached hereto).

 

(k)     The Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower attaching executed copies of all loan
documents governing the Senior Secured Term Loan Facility and certifying that
such documents are true, correct, and in full force and effect as of the
Effective Date, and the Administrative Agent shall be reasonably satisfied with
such documents.

 

(l)     The Administrative Agent shall have received a certificate of the chief
financial officer of the Borrower certifying that each of the Borrower and its
Subsidiaries is Solvent after giving effect to this Agreement.

 

(m)     The representations and warranties in this Agreement shall be true and
correct before and after giving effect to this Agreement.

 

(n)     No Default shall have occurred and be continuing.

 

(o)     Upon the reasonable request of any Lender made at least 5 days prior to
the Effective Date, the Borrower shall have provided to such Lender, and such
Lender shall be reasonably satisfied with, the documentation and other
information so requested in connection with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
PATRIOT Act, in each case at least 2 days prior to the Effective Date.

 

(p)     At least 5 days prior to the Effective Date, to the extent the Borrower
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, the Borrower shall deliver, to each Lender that so requests, a
Beneficial Ownership Certification.

 

(q)     The Administrative Agent shall have received such other certificates,
documents, instruments and agreements as the Administrative Agent shall
reasonably request in connection herewith.

 

(r)     The Borrower shall have paid (i) all other costs, expenses, and fees
which have been invoiced and are payable pursuant to Section 9.04 of the Credit
Agreement or any other written agreement, (ii) all fees required under the Fee
Letters, and (iii) to each Lender, for its own account, an amendment fee in an
amount equal to 0.15% of such Lender’s portion of the Borrowing Base after
giving to this Agreement.

 

Section 11.     Effect on Loan Documents. Except as amended hereby, the Credit
Agreement and the Loan Documents remain in full force and effect as originally
executed, and, other than as set forth in Section 3, nothing herein shall act as
a waiver of any of the Administrative Agent’s or Lenders’ rights under the Loan
Documents, as amended. This Agreement is a Loan Document for the purposes of the
provisions of the other Loan Documents. Without limiting the foregoing, any
breach of representations, warranties, and covenants under this Agreement shall
be a Default or Event of Default under other Loan Documents.

 

Section 12.     RELEASE. THE BORROWER ACKNOWLEDGES THAT ON THE DATE HEREOF ALL
OBLIGATIONS ARE PAYABLE WITHOUT DEFENSE, OFFSET, COUNTERCLAIM OR RECOUPMENT. IN
ADDITION, EACH OF THE LOAN PARTIES (FOR THEMSELVES AND THEIR RESPECTIVE
SUCCESSORS, AGENTS, ASSIGNS, TRANSFEREES, OFFICERS, DIRECTORS, EMPLOYEES,
SHAREHOLDERS, ATTORNEYS AND AGENTS) HEREBY RELEASES ANY AND ALL CLAIMS, CAUSES
OF ACTION OR OTHER DISPUTES IT MAY HAVE AGAINST THE ADMINISTRATIVE AGENT, ANY OF
THE LENDERS, LEGAL COUNSEL TO THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS,
CONSULTANTS HIRED BY ANY OF THE FOREGOING, OR ANY OF THEIR RESPECTIVE
AFFILIATES, SUBSIDIARIES, SHAREHOLDERS, AGENTS, DIRECTORS, OFFICERS, EMPLOYEES,
REPRESENTATIVES, SUCCESSORS OR ASSIGNS OF ANY KIND OR NATURE ARISING OUT OF,
RELATED TO, OR IN ANY WAY CONNECTED WITH, THE CREDIT AGREEMENT, THE SECURITY
AGREEMENTS OR THE LOAN DOCUMENTS, IN EACH CASE WHICH MAY HAVE ARISEN ON OR
BEFORE THE DATE OF THIS AGREEMENT. EACH OF THE LOAN PARTIES HEREBY ACKNOWLEDGES
THAT IT HAS READ THIS AGREEMENT AND HAS CONFERRED WITH ITS COUNSEL AND ADVISORS
REGARDING ITS CONTENT, INCLUDING THIS SECTION 12, AND IS FREELY AND VOLUNTARILY
ENTERING INTO THIS AGREEMENT, AND HEREBY AGREES TO WAIVE ANY CLAIM THAT THE
TERMS OF THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION, THE RELEASES CONTAINED
HEREIN) ARE INVALID OR OTHERWISE UNENFORCEABLE.

 

Section 13.     Choice of Law. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of New York.

 

Section 14.     Miscellaneous.

 

(a)     Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original. Delivery of this Agreement by
facsimile or electronic transmission shall be effective as delivery of a
manually executed counterpart hereof.

 

(b)     No Oral Agreement. This AGREEMENT and the other Loan Documents represent
the final agreement among the parties and may not be contradicted by evidence of
prior, contemporaneous, or subsequent oral agreements of the parties. there are
no unwritten oral agreements among the parties.

 

(c)     Payment of Expenses. The Borrower agrees to pay or reimburse the
Administrative Agent for all of its out-of-pocket costs and expenses incurred in
connection with this Agreement, any other documents prepared in connection
herewith and the transactions contemplated hereby, including, without
limitation, the reasonable fees, charges and disbursements of counsel to the
Administrative Agent.

 

(d)     Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable, (i) the legality, validity and enforceability of the
remaining provisions of this Agreement shall not be affected or impaired thereby
and (ii) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

(e)     Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns.

 

[Remainder of page left blank; signatures follow.]

 

 

 

EXECUTED as of the date first set forth above.

 

BORROWER:

 

ABRAXAS PETROLEUM CORPORATION

 

 

By:/s/ Steven P. Harris

Name:     Steve P. Harris

Title:     Vice President and Chief Financial Officer

 

 

GUARANTORS: 

 

ABRAXAS PROPERTIES INCORPORATED

 

 

By:/s/ Steven P. Harris

Name:     Steve P. Harris

Title:     Vice President, Chief Financial Officer and Secretary

 

SANDIA OPERATING CORP. 

 

 

By:/s/ Steven P. Harris

Name:     Steve P. Harris

Title:     Vice President, Chief Financial Officer and Secretary

 

RAVEN DRILLING, LLC

 

 

By:/s/ Robert L. G. Watson

Name:     Robert L. G. Watson

Title:     President

 

ADMINISTRATIVE AGENT/

ISSUING LENDER/LENDER:          SOCIÉTÉ GÉNÉRALE

 

 

By:     /s/ Max Sonnonstine

Name:     Max Sonnonstine

Title:     Director

 

 

--------------------------------------------------------------------------------

 

 

Texas Capital Bank, N.A.

 

By:     /s/ Philip C. Jones

Name:     Philip C. Jones

Title:     Senior Vice President

 

 

Cadence Bank

 

 

By:     /s/ Eric Broussard

Name:     Eric Broussard

Title:     Executive Vice President

 

 

ZIONS BANCORPORATION DBA AMEGY BANK

 

 

By:     /s/ Brad Ellis

Name:     Brad Ellis

Title:     Senior Vice President

 

 

CIT BANK, N.A.

 

By:     /s/ Jodie Gilderstleeve

Name:     Jodie Gildersleeve

Title:     Vice President

 

 

 

Associated Bank, N.A. 

 

 

By:     /s/ Brett P. Stone

Name:     Brett P. Stone

Title:     Senior Vice President

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

By:     /s/ John C. Lozano

Name:     John C. Lozano

Title:     Senior Vice President

 

 

 

EASTWEST BANK

 

 

By:     /s/ Tyler S. Thoem

Name:     Tyler S. Thoem

Title:     Senior Vice President

 

 

 

--------------------------------------------------------------------------------

 

 

MORGAN STANLEY CAPITAL GROUP INC.

 

 

By:     /s/ Parker Corbin

Name:     Parker Corbin

Title:     Vice President

 